ACCEPTED
                                                                                                           06-15-00180-CR
                                                                                                SIXTH COURT OF APPEALS
                                                                                                      TEXARKANA, TEXAS
                                                                                                     10/15/2015 8:33:36 AM
                                                                                                          DEBBIE AUTREY
10/ 14/2015                                   Efile # unknown at this time                                          CLERK


                                     AFFIDAVIT OF FACT
STATE OF TEXAS                                                                    FILED IN
                                                                           6th COURT OF APPEALS
COUNTY OF MARION                                                             TEXARKANA, TEXAS
                                                                           10/15/2015 8:33:36 AM
BEFORE ME, the undersigned Notary, ______Robin J.          Moore_________________, on this day
                                                                                DEBBIE AUTREY
                                                                                    Clerk
personally appeared Jack H. Meyer, of 403 Houston st. Jefferson, Texas 75657, personally

known to me to be a credible person and of lawful age, who being by me first duly sworn, on his

oath, deposes and says:

       This affidavit covers all statements made by Jack H. Meyer in all documents that

       follow and are part of and attached to this affidavit (page 1 of 24).

       Those documents are a Motion and Petition dated 10/7/2015 to the Appellate Court of the

       6th Appellate District of the State of Texas containing pages 2 through 24 and all

       attachments being Exhibits #1 - #5 via Efile.


       Jack H. Meyer, Pro Se
       403 Houston st.
       Jefferson, Tx. 75657
       903-665-4677

       All Right Reserved
       Without Prejudice
       All of the statements contained in these documents are made by me from my own

personal knowledge of the facts stated therein and are true and correct to the best of my ability.

Sworn to and subscribed before me on the ____14th.______ day of _____Oct.__________, 2015,
by

       _\S\ Jack H.Meyer_________________________________ (affiant)


\S\ Robin J. Moore_____________________                                                     Seal
Notary Public's Signature

                                                Page 1 of 24
10/ 14/2015                            Efile # unknown at this time



IN THE INTEREST OF § Jack H. Meyer, Pro Se § IN THE
§ Harrison Co. COURT at Law
§ Harrison Co. Justice Court Prct. 4, Place 1
§ Harrison County
§ Marshall, Texas


                           MOTION FOR LEAVE TO FILE

In the Cause # 2014-0801-CCL, and 2015-9859-CCL,
In the Cause # 41-72002, 41-72003, 41-73221, Justice Court Prct. 4, Place 1

                               IN SUPPORT FOR MOTION

I.     The matters I, Jack H. Meyer, bring before you today are CONSTITUTIONAL

and of such immense gravity to the people of this state as to require your intervention.

II.    The Movant, Jack H. Meyer, Pro Se, in an effort to know and obey the

laws of this nation and state has for over a decade now asked many questions of my

government employees, legal professionals, and anyone learned in the law so that I

may know the law and understand the apparent conflicts I find in its administration and

the written law.

       The result of the above has forced me to seek my own personal knowledge

of the laws by a great deal of self-study. As I learned, my questions to my employees

became more specific and direct, not to mention more serious. Now, to my shock, I have

discovered my employees want nothing to do with speaking truthfully to anyone about

our law or government. To the contrary, they have made it absolutely clear they want us

to shut up, go away and do only as they instruct, that is to say, pay their price.



                                         Page 2 of 24
       Accordingly, I began challenging their authority to do what I could clearly see is

not allowed. Each time, my government charged me with violating their law and jailed

me, Texas Appellate Case # 06-11-00205-CR. Subsequently I replied with a formal

“Challenge of Jurisdiction”. Initially no challenge was even acknowledged by my

executive or judicial employees, As this continued I provided them with abundant and

clear rulings of the Supreme Court of the United States of America showing their

responsibilities and duties. The result of this was their unwillingness to prosecute or hold

any further hearings on the matter. Today, after making my objection to their failure to do

their duty known to them they now deny the challenge outright and or convict me on the

spot of something I never did, Again!

       This is the case I place before you today. The courts of Harrison County, Texas

are now acting without authority, enforcing matters of State internal administration on the

sovereign people who employ them. For a fact Sirs, our government employees have

turned on us and using the power of our government to force our surrender to their

extortion. The facts in the Petition for Writ of Mandamus leave no other conclusion to

any rational man.

       I, Jack H. Meyer, a God fearing, law abiding man. A patriotic sovereign citizen

(Exhibit 1) loyal to the Supreme law of this land and its people now ask you to be the

same and do your duty. Grant this leave for filing and the Writ of Mandamus.




                                            Page 3 of 24
III.   PRAYER

       WHEREFORE, PREMISES CONSIDERED, Movant herein prays for leave to

Petition for a Writ of Mandamus ordering the courts to do their ministerial duty

and prove their jurisdiction or dismiss all charges before that court.


RESPECTFULLY SUBMITTED,


______\S\ Jack H.Meyer_______________Movant,
Jack H. Meyer, Pro Se
403 Houston st.
Jefferson, Tx. 75657
903-665-4677

WITHOUT PURJUDICE
ALL RIGHT RESERVED




                                         Page 4 of 24
           ______________________________

         IN THE COURT OF APPEALS

               SIXTH DISTRICT

            TEXARKANA, TEXAS
           ______________________________



                  Jack H. Meyer

             PETITIONER, REALTOR

                        -VS-

             THE STATE OF TEXAS

       HARRISON COUNTY COURT AT LAW

HARRISON COUNTY JUSTICE COURT PRCT. 4, PLACE 1

                --RESPONDENT--




         ______________________________

             WRIT OF MANDAMUS

       TO COMPELL A MISISTERIAL DUTY

         ______________________________




                                        By: Pro Se
                                        Jack H. Meyer
                                        403 Houston st.
                                        Jefferson, Texas 75657
                                        903-665-4677


                     page 5 of 24
          Jack H. Meyer is not an attorney. I have done a great deal of study of law and

have defended himself with little success in a number of courts of Marion and Harrison

Cos. I have not the resources to gain assistance of counsel and consequently forced

by my condition to defend myself against overwhelming opposition in my pursuit of my

rights and justice. I therefore pray the Court hold me under far lower standards of

knowledge, skill, form, procedure and time than is required of an experienced practitioner

of law.

                                     _JURISDICTION_

          By Constitutional authority and statutory grant, The Courts of Appeal have the

authority to issue all extraordinary writs and authority over all extraordinary matters

within their appellate district. The Constitution of the State of Texas, Article V., § 1, 5, 6,

12; Rule 72, Texas Rules of Appellate Procedures.


                                         _PARTIES_

RELATOR:                                                 RESPONDENT:

Jack H. Meyer, Pro Se                           STATE OF TEXAS
402 Houston st.
Jefferson, Texas 75657                          HARRISON CO. COURT at LAW
903-665-4677                                    Judge Joe Black
                                                200 W. Houston
                                                Marshall, Texas 75670

                                                HARRISON CO. JUSTICE of PEACE
                                                Prct 4, Place 1, Justice Nancy S. George
                                                200 W. Houston
                                                Marshall, Texas 75670

                                                HARRISON CO. DISTRICT ATTORNEY
                                                Mr. Coke Soloman
                                                Po. Bx. 776
                                                Marshall, Texas 75671-0776



                                          Page 6 of 24
                               _TABLE OF CONTENTS_




1.    Affidavit of Fact                              Page 1

2.    Motion for Leave to File                       Page 2 - 4

3.    Title                                          Page 5

4.    Jurisdiction                                   Page 6

5.    Identification of Parties and Counsel          Page 6

6.    Table of Contents                              Page 7

7.    Index of Authorities                           Page 8

8.    Petition                                       Page 9

9.    Issues Presented                               Page 10

10.   Statement of the Case                          Page 11 - 18

11.   Statement of the Facts                         Page 18

12.   Argument Thereon                               Page 19 - 21

13.   Prayer                                         Page 21

14.   Declaration                                    Page 22

15.   Certificate of Service                         Page 22

16.   Appendix                                       Page 23- 24

17.   Attachments                                    Exhibits #1 - #5




                                      Page 7 of 24
                           _INDEX OF AUTHORITIES_

1.   Constitution of the State of Texas - Page 6                       Jurisdiction

2.   Texas Rules of Appellate Procedures - Page 6                      Jurisdiction

3.   The Laws of Human intellectual Nature – Page 19                   Jurisdiction

4.   The Constitution of the United States of America - Page 19 – 21   Jurisdiction

5.   The Constitution of the State of Texas - Page 19 – 21             Jurisdiction

6.   Texas Appellate Case # 06-11-00205-CR - Page - 3




                                      Page 8 of 24
                          IN THE COURT OF APPEALS

                                    SIXTH DISTRICT

                                 TEXARKANA, TEXAS


Jack H. Meyer, Pro Se, MOVANT        §
                                     §
vs.                                  §CAUSE # 2014-0801-ccl, 2015-9859-CCL
                                     §CAUSE # 41-72002, 41-72003, 41-73221
THE STATE OF TEXAS                   § HCJP 4-1
HARRISON CO. COURT AT LAW            §
HARRISON CO. JP COURT Prct 4, Place1 §
HARRISON CO. DISTRICT ATTORNEY §
     RESPONDENT                      §


                        PETITION FOR WRIT OF MANDAMUS



TO THE HONRABLE JUSTICES OF SAID COURT:

       Comes now Jack H. Meyer, of 403 Houston st. Jefferson, Texas 75657,and

petition this court to issue a Writ of Mandamus pursuant to Rule 72.1 & 72.2 of Texas

Rules of Appellate Procedures, 9/1/06 to the movant, Jack H. Meyer, ordering the

presiding Judge of Harrison County Court at Law, Mr. Joe Black, and the presiding

Harrison County Justice of the Peace of Prct. 4, Place 1, Ms Nancy Schnorbus George,

and Harrison County District Attorney, Mr. Coke Soloman to complete without delay

their ministerial duty to prove their jurisdiction challenged by the movant in pre-trials and

trials or, dismiss all causes against him and return all bonds paid by him in these matters

immediately.




                                         Page 9 of 24
                                 _ISSUES PRESENTED_


I.      Failure of accuser to prove Constitutional jurisdiction when challenged by the

        Sovereign.

II.     Failure of court to prove Constitutional jurisdiction when challenged by the

        Sovereign.

III.    Willful denial by the court of the, authority by right, of the Sovereign to challenge

        The administrative and Judicial Jurisdiction of the courts.

IV.     The intentional failures of the courts to carry out a Constitutional duty to the

        Sovereign, that being the duty to see justice done by due process of judicial law.

V.      The exercise of the powers of government to obstruct justice in the conduct of a

        Constitutional duty to the Sovereign.

VI.     Intentional exercise of an authority not Constitutionally granted, that being police

        power over the Sovereign.

VII.    Abuse of office of multiple public officials.

VIII.   Breach of Contract by multiple public officials.




                                         Page10 of 24
                           _STATE MENT OF THE CASE_

       I, Jack H. Meyer, was issued three (3) traffic citations by Texas Department of

Safety for the alleged violation of Texas Traffic Statutes, those being as follows.

       a.      6/26/2009, Citation #TX094XOFR0003, for not employing my seat belt.

       b.      7/13/2014, Citation #TX1352OIKC008, for not employing my seat belt &

               driving with an expired drivers license.

       c.      5/26/2014, Citation #TX4258OPRMR8, driving with expired drivers

               license & Display of expired registration.

       In the issuance of each of the above citations I attempted to inform the officer of

the fact that I was a sovereign citizen of Texas not engaged in any act that brought me

under the jurisdiction of Texas administrative statutes. That I was simply a private

citizen enjoying my right to freely travel without injuring anyone and not in the authority

of the State to regulate my activity in any way. Simply put, I was not in the jurisdiction of

the State government and there existed no authority of the State to impede or diminish

my right to drive my vehicle on my highway.

       I attempted to explain how I arrived at my interpretation of the law but none of

the officers indicated any interest is hearing it and promptly issued the citations.

       All citations being non-jailable offenses, the officer informed me that if I

did not sign the citation I would be arrested and taken to jail. I then signed all tickets with

the notation “Signed Under Duress” and was allowed to go on about my business.

       I then contacted the administrative tribunals having territorial jurisdiction of the

citation and filed a Motion to Dismiss, Challenge of Jurisdiction, and a detailed


                                         Page 11 of 24
        explanation of what their jurisdiction was, as an administrative tribunal and

magistrate. I also included a detailed explanation of Police Power and a Challenge of

Jurisdiction with many rulings of the Supreme Court of the United States of America on

the subjects.

       What followed these filings by me was a five (5) year delay of any further

action in the matter of the citations by the Harrison County Justice Court Prct 4.

Place 1 to which I have any notice or knowledge. I attempted on two (2)

occasions, over the 5 yr. period, to find out what was going on with my citations

by speaking directly with the JP, Ms Nancy Schnorbus George, but she was never

available and only her office help told they didn’t know anything. On one

occasion I tried to speak with her in her office with the same result. To this day I

have never heard her voice or seen her face. She has never appeared at any

hearing or trial on the matters of these citations, only the State’s attorneys and

some other JP, I assume, who’s name I have no knowledge of or find his name or

signature on the documents of the trial of these matters he conducted.

       Because of the unusual conduct of these matters, that is to say my inability

to communicate with the JP Court or Justice concerning these citations, I included

in my later filings a letter to Justice George asking what was going on. And,

explaining the ramifications of the obvious lack of action by the JP to expend due

diligence in the conduct of her office. To say the least I had some very troubling

questions about her administration of her Constitutionally created office and her duty to

the people who employ her.



                                         Page 12 of 24
       Finally on 5/31/2014 she notified me by 1st. class mail that resolution of

the matters by pretrial would begin on 8/14/2014 at 9:00am. In that notice only

two (2) causes were referenced, 41-68856 and 41-68857. I had no way of

determining which of the citations these causes referred to but believed that

confusion would be cleared during pretrial.

       The 8/14/2014 pretrial hearing was only a meeting between myself and the

assistant district attorney of Harrison County. This hearing was not in the presence of the

JP or in the court room. The assistant DA started the meeting by informing me that this

was a serious matter and that I should surrender to his will by accepting the citations and

paying the fines or suffer the full weight of the law. I promptly informed him I would not

and that I would accept only the trial and by jury. This caused the young man to become

more than a little upset with me and he explained that my understanding of law was so

completely wrong that when combined with the letter sent to the JP it bordered on more

serious violations of law of which he would also convict me. With that communicated he

stood up and proceeded to leave the room. I then notified him of the challenge of

jurisdiction which he was compelled to obey before any trial on the matter proceeded.

He had by that time entered the courtroom where others were waiting. His reply was that

the challenge was not going to be taken up and he left my presence in a very angry state. I

did not then know if he meant that the challenge would not be addressed in pretrial or

trial. All I knew was that he was not going to discuss the matter right then.

       What followed was a notice from the JP by Certified mail on 9/11/2014

that trial was set for 10/8/2014 at 9:00am.




                                        Page 13 of 24
       I arrive for trial at 8:30am and awaited my turn before the court. I find that

the jury has already been selected and empanelled in the jury box. I then found out there

would be no Voir Dire. When the trial begins the man presiding is unknown to me and I

ask who he is and why Justice George is not conducting the proceedings. He informs me

that justice George will not be conducting the trial and that he is. I believe he stated that

he was the Hallsville, Texas JP and was acting in her behalf but can not be certain of that

now. We proceeded with trial, he informed me of the causes against me and asked how I

pleaded. I replied innocent and then reminded him there was the matter of the challenge

of jurisdiction before the court and it must be resolved before any further proceedings

were allowed by law. The justice bluntly stated he would not entertain any such

challenge. I informed him of my objection and informed the court reporter that all of the

words spoken in the trial had better be on the record. The justice informed me this court

was not a court of record. I then informed him the law allowed no discretion in the

Challenge, that it was not in his authority to ignore one. He then interrupted

me and denied the challenge and instructed me to prove my jurisdiction. Before I

could speak he informed me that the letter I had sent Justice George, which he was

holding, was so serious a threat that he could charge me with threatening a judge. I then

informed him that I not only objected to the denial of challenge but the entire

proceedings. He replied that my only option was to accept his instructed verdict of guilty

and appeal the ruling. Knowing this court was not interested in any justice and my only

option was an appeal I accepted the ruling, with objection. I notified the court of my

intention to appeal. The man informed me there would be a bond required and that I had

ten days to file my notice of appeal with the JP court. We all then retired from the

courtroom.
                                         Page 14 of 24
        I then filed my notice of appeal (Exhibit 2) with the Harrison County Clerks

office, tendered my $884.00 cash appeal bond and asked the Clerk, Ms Cox, what was

required of me next. She replied that the Clerks office would notify me by mail.

        On 11/7/2014 I received a postcard from the Harrison County Criminal

District Attorney informing me of that I was to appear before the Harrison County

Court at Law in the matter of cause # 2014-0801 on 11/18/2014 at 9:00am.

        I appear in the Harrison County Court at Law, believing it is in the matter

of my appeal to that court. The judge presiding was Judge Ammerman, who was soon

to be replaced by the newly elected judge Black. Judge Ammerman wished to leave the

matter of my appeal to incoming Judge Black and set no court date at this hearing. I

returned home to await Judge Black’s communication of his intentions in the appeal.

        On 3/20/2015 I receive a USPO notice of attempt to deliver a certified

mail. It is too late on this day, Friday, to pick it up at the post office and I am

delayed until the following Monday, 3/23/2015, to pick up the mail. This certified mail

contains: (Exibit 3a)

1.      What I believe is a judgment of the Harrison County Court at Law of

        failing to appear in cause # 2014-0801 on 1/20/2015, causing my appeal

        bond to be forfeited. (Exhibit 3b)

2.      What I believe is a form of some charge, it is a blank form, except for the

        hand written cause number at the top, Civil cause # 2015-9859 and typed

        Criminal cause # 2014-0801. (Exhibit 3c)

3.      A trial setting notice of the above noted civil and criminal causes on 9/10/2015 at

        2:30pm and signed by judge Joe Black. (Exhibit 3d)

4.      A statement of Baliff, Mr. Henderson, stating I had not appeared at a
                                          Page 15 of 24
       pretrial hearing/(a hand written word I can not read) on 1/20/2015 of

       causes 2014-0801 and or 2015-9859, and signed by Baliff Henderson.

       (Exhibit 3e)

5.     A photocopy of the personal check I tendered for my appeal bond, that

       was declined and returned to me. I paid bond with a cashiers check from

       my local bank, copied on reverse of original photocopy. (Exhibit 3f)

6.     A judgment NSIS ordering my forfeiture of bond and, I believe, my arrest

       for failing to appear in court on 1/20/2015 in causes 2014-0801 and or

       2015-9859, being signed by judge Black. (Exhibit 3g)

       I immediately stop every thing I am doing and respond via certified mail in sworn

affidavit, that I do not have nor have I had any notice of any hearing or trial for any

matter before the courts of Harrison Co., not a postcard, 1st class mail, certified mail or

hand delivered notice. I object to the charge and remind the court that a unanswered

challenge of jurisdiction exist in the matter of cause #2014-0801 which makes further

proceedings without effect. I also explain that when a public official exceeds his authority

he also exits his sovereign immunity. The proof of delivery card for this reply shows it

was mailed and received on 3/25/2015, well within the stated time limit in the above

documents of the court. (Exhibit 4)

       On 7/31/2015 I receive a certified notice from the Harrison County Court of a

judgment NSIS hearing in cause 2015-9859-CCL has been reset for 9/17/2015 at 2:30pm,

and signed by Judge Black.




                                         Page 16 of 24
       On 9/17/2015 I appear in Harrison County Court and am promptly

arrested for failing to appear at not just a hearing in Harrison County Court but

three (3) additional causes before the Harrison County Justice Court Prct. 4,

Place 1. To say that I am surprised would be a gross understatement. I am handed

a memo by Judge Black resetting cause 2015-9859 to 10/1/2015. I am

jailed in Harrison Co. Jail and put under a total of $3,500.00 bond (Exhibit 5). Being Pro

Se it is now impossible for me to defend myself. It is only by the physical and financial

help of friends that I make CASH bond and gain my release, which I do on the

evening of 10/20/15.

       In my release documents I become aware of three (3) more new causes held

against me, 41-72002, 41-72003 and 41-73221. I can only assume they stem from

Harrison Co JP court Prct 4, Place 1 because of the “41” numbers. I have no knowledge

of any matter before that justice court. All the matters I do have knowledge of are in

Harrison County Court. I now know what is afoot in Harrison Co., it is the very same

tactic employed against me by the Marshall Municipal court to make life as hard as

possible on me to extort my submission. They however backed down when I informed

them of notice requirements of law and released me from jail. I have never failed to

appear at any hearing or trial I had knowledge of. I was not notified!

       I am now working to assemble my defense against all of these charges. A task that

requires me to stop all other matters. My business is shut down, all other commitments

I am involved in have stopped, This matter now requires all of my resources to assemble

my defense. Against who? The very people we hired to protect us!




                                            Page 17 of 24
                          _STATE MENT OF THE FACTS_

        Beginning at the issuance of all traffic citations in this matter I informed all

concerned they enjoyed no jurisdiction over me in my private activity. I also informed

them that all administrative statutes were only internal rules and regulations of the

government having no force or effect on the sovereign citizen. Subsequently, I filed

under sworn affidavit documents to bring dismissal of the charges and written challenges

of their jurisdiction to make or enforce law over any sovereign citizen. These documents

and the force of law they invoke were disregarded, denied and the requirements of them

violated by all officials involved.

        Without doubt the government officials involved in this violation have acted to

avoid exposure of their violations by bringing false charges against Jack H. Meyer,

thereby assassinating my character, inflicting great pain, suffering and injury. They stop

proceedings in the cause that is challenged and proceed with causes of their own

invention, thereby keeping before the public something they believe they can control.

Proceedings only and completely in the favor of the officials and all without authority.

          In the process no court in which any traffic citation against Jack H. Meyer was

  brought has ever been prosecuted, not one out of about 15 at this time! No court, once

 challenged, has ever proven its jurisdiction to prosecute Jack H. Meyer. They have only

 acted as the Harrison County Courts are now or do nothing, leaving the matter in limbo,

not prosecuted or dismissed, as the Harrison County Justice George and all other courts

have.




                                         Page 18 of 24
                                    _ARGUMENT THEREON_

         This case I bring before you Sirs comes down to one very clear requirement of

law, Jurisdiction. Every government official I have challenged in accordance with law

has neither proved jurisdiction, tried to prove jurisdiction, allowed any argument in

court of jurisdiction, and denied outright the right of the accused to challenge jurisdiction.

One justice even ordered me to prove my own jurisdiction. Unfortunately, I did not have

my birth certificate with me at that time and could not. An error I quickly corrected!

         The issue is not that jurisdiction does or does not exist, it is the failure of the court

to know it exist, the failure of the court to determine that it in fact has jurisdiction when

jurisdiction is brought into question and the failure to show proof to its employer when

it is required by law.

         When any reasonably intelligent man observes the extent to which the courts have

gone to avoid proving jurisdiction it is undeniable that they DO NOT WISH TO PROVE

IT. If they did this request would not be before you now. Without doubt, this problem is

systemic, it is nationwide, the Supreme Law of this nation is being overthrown. And, it is

being done by the very people we elected to obey and administer it.

         Jurisdiction is the most important requirement of any law. It is the first

and foremost matter before any court in this land. It is the one determination from which

all further authority must and does stem. This one simple fact of all law is so well settled

it is self evident. Without jurisdiction there can be no justice. It simply can not exist

outside authority. (The laws of our intellectual nature do not allow it. “The creator has authority over
it’s(his) creation”.)




                                              Page 19 of 24
        The issue before a court has no bearing on its requirement to have jurisdiction.

Jurisdiction is required by all courts and in all matters. And, for justice to be rendered the

judge of that court must have personal knowledge of that jurisdiction. To believe

otherwise is to leave justice to the whims of hearsay. A court can be whatever it wants if

its administrator is allowed to act on whatever authority he believes he has. Any court

that does is not judicial, its vigilante at best,

        The requirement of jurisdiction is so fundamental to our system of justice that

there is no need of any evidence for or against any allegation of lack of jurisdiction. If

only the fact that it is not known by a court then this court knows authority is not

present. At this point it is the duty of the Appellate Court to require proof of jurisdiction

from all lower courts, our law leaves no alternative.

        It should be sufficient for this court to have only a sworn allegation of failure to

to prove jurisdiction, when challenged in that court, for it to order, in all courts in its

district, that proof is to be produced, displayed and recorded in all courts before they may

proceed. Absent that proof no jurisdiction exist, the cause does not exist, and must be

dismissed. This is a nation under law, not man. The law must be obeyed! (The
Constitution of the United States of America)(The Constitution of the State of Texas)

        This writ of mandamus sought under the facts of this case show that a ministerial

act of both the Harrison County Court at law judge, Joe Black, on appeal from, and the

Harrison County Justice of the Peace Prct. 4, Place 1, Ms Nancy Schnorbus George failed

to prove jurisdiction in the matter before their courts when challenged by the accused.

And, when demanded in trial denied the challenge and summarily convicted the accused

by instructed verdict.

        Movant has repeatedly and properly requested performance but was refused.

                                              Page 20 of 24
                                     ___PRAYER___

WHEREFORE, PREMISES CONSIDERED,

Movant, Jack H. Meyer, prays that this petition for a Writ of Mandamus be granted

ordering the presiding judge of the Harrison County Court at Law, Joe Black, and the

presiding justice of the Harrison County Justice Court, Prct. 4, Place 1, Nancy Schnorbus

George, carry out their ministerial duty and prove their respective jurisdictions in the

matters of Jack H. Meyer, or dismiss the causes against him.


Movant also prays that the written proof tendered for their respective jurisdiction be

immediately communicated in writing to this court for its consideration, and notification

to those courts and movant of your judgment thereof.


Movant also prays that this court order that all proceedings in the matter of Jack H.

Meyer in the courts of Harrison Co. Texas be stopped until the judgment and order of this

court is rendered, as the law requires.


Movant also prays that this court order all bonds now paid in cash by Jack H. Meyer in

the matters before the Harrison Co. Courts be immediately returned to him in the

instruments they were tendered. Those being the total sum of $4,384.00 US. And no

further requirements of bond be placed on him in the matters before the Harrison Co.

Courts.

                                                RESPECTFULLY SUBMITTED,

                                                          __\S\ Jack H.Meyer____
                                                          Jack H. Meyer, Pro Se
                                                          403 Houston, st.
                                                          Jefferson, Texas 75657
                                                          903-665-4677
                                          Page 21 of 24
                                   _DECLARATION_

        All statements made in these documents are sworn to be true and correct by the

affidavit on page 1 of this document, being pages 2 through 24, with attachments #1 - #5,

on the date of the affidavit.

                                                        __\S\ Jack H.Meyer_
                                                        Jack H. Meyer, Pro Se
                                                        403 Houston, st.
                                                        Jefferson, Texas 75657
                                                        903-665-4677



                           _CERTIFICATE OF SERVICE_

        I, Jack H. Meyer, certify that a true and complete copy of this document, that

being an application for a Writ of Mandamus and Motion for Leave to File, Affidavit

covering the facts in the documents and all other documents included have been sent via

US Certified Mail on this day__15th___of__Oct.__, 2015 to:

1.      Harrison County Court at Law, 200 W Houston, Marshall, Texas 75670
        USPO Certified mail # 7014 1820 0001 4475 3485

2.      Harrison County Justice Court Prct. 4, Place 1, 200 W. Houston,
        Marshall, Texas 75670
        USPO Certified mail # 7014 1820 0001 4475 3478

3.      Harrison County District Attorney, 200 W. Houston, Marshall, Texas 75670
        USPO Certified mail # 7014 1820 0001 4475 3492


                                                        __\S\ Jack H.Meyer____
                                                        Jack H. Meyer, Pro Se
                                                        403 Houston, st.
                                                        Jefferson, Texas 75657
                                                        903-665-4677




                                        Page 22 of 24
                                   _APPENDIX_


1.   Exhibit #1;   Texas Standard Certificate of Birth # 11514, file # 63, of

                   1/31/1947 of the Movant, Jack H. Meyer.

2.   Exhibit #2;   Form 110, Instructed verdict in causes # 41-68856 & 41-68857 of

                   10/08/2014 before the Harrison County Justice Court, Prct 4, Place

3.   Exhibit #3;   Certified Mail letter from Harrison County Clerk, Patsy Cox,

                   received on 3/23/2015 containing:

     3a.    Certified mail envelope

     3b.    Notice or Warrant? From Harrison County Clerk Cox dated 3/16/2015,

            stating Bond is forfeited for failing to appear.

     3c.    Sheriff’s Return Form, Blank, with cause # 2015-9859 handwritten.

     3.d.   Trial setting notice, of 3/13/2015 setting trial on 9/10/2015 for cause

            #2015-9859.

     3e.    Statement of Baliff, for cause 2014-0801 and 2015-9859, Filed 1/27/2015,

            signed by Baliff Henderson.

     3f.    Photocopy of personal check tendered for appeal bond, declined by HC

            Clerk Cox, I have copied my carbon copy of Casher’s Check which paid

            bond on the reverse side of this photocopy.

     3g.    Judgment NSIS by Harrison County Judge Joe Black filed 1/16/2015 in

            cause 2015-9859.

4.   Exhibit #4;   The 3/24/2015 response letter by Jack H. Meyer to the above

                   letter, Exhibit #3, with proof of delivery card, 4 pages.




                                      Page 23 of 24
5.     Exhibit #5:     Cash Bond Documents (4ea); # 5429 (5a), 5430 (5b), 5431 (5c),

                       5432 (5d). showing release for Harrison County Jail on 9/20/2015.

6.     All other documents in my possession are notices from the courts and my written

        response with objection to them. Due to page limit of this petition they are

       omitted.

7.     I do not have possession of any warrants for my arrest. My only knowledge that

       they must exist is from the resulting action of the government.

8.     No further evidence of the facts stated herein is in my possession. To date no

       motion for discovery or subpoena for these records or evidence has made

       these documents available to me.

       All documents attached and noted in this appendix are photocopies or scans of the

original documents, which have not been altered in any way. They are true and accurate

copies of the original documents. The certification of which is under the sworn affidavit

which is attached to and part of the documents stated in that affidavit.


                                                              __\S\ Jack H.Meyer__
                                                              Jack H. Meyer, Pro Se
                                                              403 Houston, st.
                                                              Jefferson, Texas 75657
                                                              903-665-4677




                                        Page 24 of 24
Exhibit 1
Exhibit 2
Exhibit 3
Exhibit 4
Exhibit 5